DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed August 25, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 102 – Anticipation (New Rejection)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebreselassie et al. (US 2005/0260266).
Gebreselassie et al. disclose oral delivery systems including at least one encapsulated active that may be formulated into gums, confectionary compositions, 
Gebreselassie et al. anticipate the instant claims.

Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
 1) Claims 1, 6 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al. (US 2005/0260266) in view of Boyd et al. (US 8,287,843). 
Gebreselassie et al. disclose oral delivery systems including at least one encapsulated active that may be formulated into gums, confectionary compositions, 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  The amounts of sodium tripolyphosphate, tetrasodium pyrophosphate and urea overlap the amounts disclosed in claims 21 and 22. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the MPEP 2144.05 A. Therefore the claims are obvious over Gebreselassie et al.

Gebreselassie et al. disclose oral delivery systems including at least one encapsulated active that may be formulated into gums, confectionary compositions, toothpastes and mouthwashes. The compositions are used as anti-staining compositions. One group of active agents suitable for use as anticalculus agents in the compositions of the present invention are phosphate salts. The anticalculus agent can be tetrasodium pyrophosphate, tetrapotassium pyrophosphate, sodium tripolyphosphate, sodium hexametaphosphate and combinations of these (paragraph 0070). The at least one encapsulated active is sodium tripolyphosphate (STP) (paragraph 0071). Sodium tripolyphosphate has been used in anti-staining compositions.  The anticalculus agent is present in amounts of about 0.001 to about 5% by weight of the inventive oral composition (paragraph 0073). The encapsulated active component is a plaque buffering agent, an example of which is urea (paragraph 0109). An encapsulated composition is disclosed comprising encapsulated urea, STP and sucralose. The composition comprises 10% urea, 20% sodium tripolyphosphate and 10% sucralose. This encapsulated composition is incorporated into a chewing gum and comprises 5% by weight of the chewing gum. Therefore urea comprises 0.5% and sodium tripolyphosphate comprises 1% by weight of the chewing gum.  
Gebreselassie et al. differ from the instant claims insofar as it does not disclose arginine or an arginine derivative. 

It would have been obvious to one of ordinary skill in the art prior to the time the invention was filed to have used ELAH ranging from 0.1 to 0.5% because they are amounts suitable for use in oral care compositions. 

3) Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al. (US 2005/0260266) in view of Boyd et al. (US 8,287,843) as applied above in further view of Andersen (US 2013/0309292). 
Gebreselassie et al. in view of Boyd et al. is discussed above and differs from the instant claims insofar as it does not disclose a guanidine or the pH.
Andersen discloses chewing gum compositions. Active agents may be added to the chewing gums and include antibacterial, guanidine (paragraph 0193). The pH of the compositions range from 8 to 9.5 (paragraph 0177). If pH values are higher than 9.5, it might cause a relatively unpleasant soap-like experience by the user of the chewing gum (paragraph 0177).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the time the invention was filed to have added guanidine to the chewing gum compositions to obtain its antibacterial properties. It would have been obvious to one of ordinary skill in the art prior to the time the invention was filed to have made the pH of the chewing gum .  

Conclusion
Claims 1, 6-9, 11-15 and 20-21 are rejected.
Claims 16-19 are withdrawn.
No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612